Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.         Claims 1-6, and 13-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. These are “system” claims without showing any tangible or hardware elements in the body of the claims. Therefore, it is evidentiary that these “system” claims do not comprises any tangible components or hardware elements. For example, “a local application module” and “a pluirality of servers” are just software module, not any hardware or tangible module. Hence, the “system” is reasonably interpreted by one of ordinary skill as just software, it is a system of software, per se. The function of the system is just software not any hardware. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. Similarly, computer programs module claimed as computer instructions per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs modules do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.  So, it does not appear that a claim reciting software module with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,019,106. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al hereafter Mehta (US pat. 10,257,184) and in view of Godfrey et al hereafter Godfrey (US pat. App. Pub. 20030081621).  
5.	As per claim 1, Mehta discloses a remote access system for policy-controlled computing with a client device connected to a remote software environment, the remote access system comprising: a local application configured to execute on the client device, the local application comprising: a first policy component with a first plurality of policies, wherein the first plurality of policies specify restrictions for the local application based on whether the client device is connected to a specific Virtual Private Network (VPN), and a client endpoint coupled to a digitally segregated tunnel; a mid-link server, coupled to the digitally segregated tunnel (3:45-67, 5:10-48, 6:12-30, and 7:32-50; wherein it emphasizes application that runs in the user device comprises a specific rules that defines restriction for the application based on whether is connected to VPN and a client endpoint digitally separated tunnel, a server connected with the tunnel), the mid-link server comprising: a mid-link endpoint that terminates the digitally segregated tunnel, an operating system and a plurality of applications running on the operating system that collectively are port of the remote software environment, and a second policy component, wherein the second policy component uses a second plurality of policies with the remote software environment; and a mirror function that emulates sensor input from the client device as if it is happening inside the remote software environment (2:35-67, 3:1-30, 4:35-67, 6:34-67; wherein it elaborates server compress a middle node that ends the tunnel and operating system that running with the software environment which also included a another policy unit that connected with the software environment it is running remotely). Although, Mehta discusses another policy component, wherein another policy component uses another plurality of policies with the remote software environment. He does not specifically mention a second policy component. However, in the same field of endeavor, Godfrey discloses a second policy component (paragraphs: 8, 25-29, and 69).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Godfrey’s teachings of a second policy component with the teachings of Mehta, for the purpose of effectively protecting the software component from any unauthorized intruders.    
6.	As per claim 2, Mehta discloses the remote access system for policy-controlled computing with the client device connected to the remote software environment, wherein the first plurality of policies varies based on conditions associated with the client device (4:35-50, 6:35-57).
7.	As per claim 3, Mehta discloses the remote access system for policy-controlled computing with the client device connected to the remote software environment, wherein the conditions include a location of the client device, a time duration of connection of the client device to the VPN and/or a working profile associated with the client device, and wherein the VPN connection is associated with the location of the client device (2:35-59, 10:45-67).
8.	As per claim 4, Mehta discloses the remote access system for policy-controlled computing with the client device connected to the remote software environment, wherein the restrictions for the local application is based on the conditions (2:5-30, 5:10-35).
9.	As per claim 5, Mehta discloses the remote access system for policy-controlled computing with the client device connected to the remote software environment, wherein the second plurality of policies correspond to an enterprise, a country, or a present location of the client device (7:15-30, 9:17-41).
10.	As per claim 6, Mehta discloses the remote access system for policy-controlled computing with the client device connected to the remote software environment, wherein the second plurality of policies include keys, protocols, quality of service, or authentication requirements for the client device (11:5-30, 12:8-25).
11.	As per claims 7, and 13, Mehta discloses a method, and a system for policy-controlled computing with a client device connected to a remote software environment, the method comprising: enforcing restrictions for a local application with a first policy component having a first plurality of policies based on whether the client device is connected to a specific Virtual Private Network (VPN), wherein the first policy component is part of the local application configured to execute on the client device (3:45-67, 5:10-48, 6:12-30, and 7:32-50); provisioning a digitally segregated tunnel between a client endpoint and a mid-link endpoint of a mid-link server; provisioning on the mid-link server an operating system and a plurality of applications running on the operating system that collectively are port of the remote software environment; enforcing restrictions on the remote software environment with another policy component using a plurality of policies; and emulating sensor input from the client device as if it is happening inside the remote software environment using a mirror function (2:35-67, 3:1-30, 4:35-67, 6:34-67). Although, Mehta discusses another policy component, wherein another policy component uses another plurality of policies with the remote software environment. He does not specifically mention a second policy component. However, in the same field of endeavor, Godfrey discloses a second policy component (paragraphs: 8, 25-29, and 69).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Godfrey’s teachings of a second policy component with the teachings of Mehta, for the purpose of effectively protecting the software component from any unauthorized intruders. 
12.	As per claim 18, Mehta discloses the remote access system for policy-controlled computing with the client device connected to the remote software environment, wherein the second plurality of policies include keys, protocols, quality of service, or authentication requirements for the client device (4:10-32, 6:11-35).
13.	As per claim 19, Mehta discloses the for policy-controlled computing with the client device connected to the remote software environment of claim 13, wherein the remote software environment is a virtual environment (3:10-29, 7:35-55).
14.	As per claim 20, Mehta discloses the for policy-controlled computing with the client device connected to the remote software environment of claim 13, wherein the operating system is selected from a group consisting of: Windows™, iOS™, Android™, Linux, and Chromebook™ (9:45-67, 11:45-55).
 15.	 Claims 8-12, and 14-17 are listed all the same elements of claim 2-6. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 8-12, and 14-17. 
Citation of References
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:   
GONG (US pat. app. Pub. 20190036845): discusses a first access device connected with a database server is to be configured with a mirror image rule, an SDN controller can transmit a mirror image rule adding message carrying the mirror image rule to the first access device. Where, the mirror image rule comprises an IP address of the database server, a MAC address of a database audit device connected with a second access device and a VXLAN tunnel between the first access device and the second access device. When receiving a database access packet whose destination IP address is an IP address of the database server, the first access device may replace a destination MAC address of a mirror packet for the database access packet with a MAC address of the database audit device according to the mirror image rule and forward the encapsulated VXLAN packet.  
Nispel et al (US pat. App. Pub. 20140280889): elaborates that expands the control network administrators have on existing networks. The system provides application identification and usage data by user, by device and network location. Dynamic traffic mirroring of the system allows for the efficient use of a tool to identify computer applications running on the network. The system includes the ability to embed the tool where needed rather than pervasively based on the use of the dynamic mirroring to bring the packets to the tool. The architecture implemented functions allow the ability to start small with a single application identification tool added to a network management server, examine flows from throughout the network (via mirroring) and upgrade policy control based on real application identification data and usage, then grow to pervasive deployment where virtually all new flows could be identified and controlled via policy. This architecture enables substantially complete application visibility and control.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436